IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT




                              No. 00-20475

JERRY L. LANDERS, ET AL,
                                                           Plaintiffs,

L.B. FOSTER COMPANY,

                                       Intervenor-Plaintiff-Appellant,

v.

DAWSON CONSTRUCTION PLANT LIMITED,

                                                   Defendant-Appellee.



          Appeal from the United States District Court
                for the Southern District of Texas
                       (C.A. No. H-99-2516)

                           February 12, 2001

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In   this    diversity   product-liability    case,   Intervenor-

Plaintiff-Appellant L.B. Foster Company (“Foster”) appeals the

district court’s dismissal of its claims against Defendant-Appellee

Dawson Construction Plant Limited (“Dawson”) for lack of personal

jurisdiction.     Foster contends that Dawson, although a British


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                   1
company with its principal place of business in the United Kingdom,

(1) purposefully established minimum contacts with Texas such that

the exercise of jurisdiction over Dawson comports with the due

process requirements of the Fourteenth Amendment, and that (2) the

exercise of such jurisdiction comports with traditional notions of

fair play and substantial justice.1    Having carefully considered

the record, the arguments and briefs of counsel, and the opinion of

the district court, we are satisfied that the motion to dismiss for

lack of personal jurisdiction was properly granted, and accordingly

we affirm the judgment of the district court for essentially the

same reasons set forth in its well-reasoned opinion.

AFFIRMED.




     1
      See Helicopteros Nacionales de Columbia S.A. v. Hall, 466
U.S. 408, 413 (1984).

                                2